      Case 1:19-cv-04560 Document 1 Filed 08/07/19 Page 1 of 11 PageID #: 1



Richard D. Rochford
Joseph Lawlor
HAYNES AND BOONE, LLP
30 Rockefeller Plaza, 26th Floor
New York, New York 10112
(T) 212-659-4984
(F) 212-884-9572
richard.rochford@haynesboone.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                             19-cv-4560
 GALDERMA LABORATORIES, L.P.,

                               Plaintiff,                    Jury Trial Requested

 v.
                                                             COMPLAINT
 PHILIP CHERIAN and
 JERICHO PHARMACY CORP.,

                               Defendants.


               Plaintiff Galderma Laboratories, L.P. (“Galderma”), by and through its

undersigned counsel, alleges as follows against Defendants Philip Cherian (“Cherian”) and

Jericho Pharmacy Corp. (“Jericho,” collectively with Cherian, “Defendants”), upon actual

knowledge with respect to itself and its own acts, and upon information and belief as to all other

matters:

                                      Nature of the Action

       1.      Cherian and Jericho have engaged in a healthcare fraud, by which they submitted

wholly-fraudulent reimbursement claims for prescription products that they never sold, and bilked

Galderma for in excess of $200,000.

       2.      Galderma is a skin care company that manufactures and sells both over-the-

counter and prescription products. Galderma’s prescription products include Clobex® Spray,
     Case 1:19-cv-04560 Document 1 Filed 08/07/19 Page 2 of 11 PageID #: 2



Capex® Shampoo, Epiduo® Forte Gel, Mirvaso® Gel, Oracea® Capsules, Soolantra® Cream,

and Tri-Luma® Cream (each a “Galderma Product”).

       3.      Galderma offers a free Galderma® CareConnect Patient Savings Card

(“CareConnect Card”) that allows uninsured and commercially-insured patients to purchase

Galderma’s prescription products for little or no co-pay.

       4.      When a patient presents their prescription for the Galderma Product, insurance, if

any, and the CareConnect Card, the pharmacy dispenses the Galderma Product. Upon

dispensing the Galderma Product to the patient, the pharmacy obtains a co-pay from the patient,

set by Galderma, as identified in the CareConnect Card literature. In addition, the pharmacy

seeks reimbursement from the insurance provider, if any, and reimbursement from Galderma.

The amount of reimbursement the pharmacy seeks from Galderma is the difference between the

cost the pharmacy purchased the Galderma Product for less the reimbursement it receives from

the insurance company and the co-pay paid by the patient. The CareConnect Card can be used

for one or more Galderma Products.

       5.      Jericho is a pharmacy based in Syosset, New York. Cherian is the Chief

Executive Officer, owner, and pharmacist at Jericho. Among other things, Jericho sells

Galderma Products.

       6.      From at least 2016 through 2019, Jericho and Cherian have made hundreds of

fraudulent CareConnect redemption claims. Sales data shows that Defendants sought and

received more than $200,000 in CareConnect redemptions for Galderma Products that it never

sold. Each of these improper redemptions is not only a breach of the terms and conditions of the

CareConnect program but also a fraud on Galderma.




                                                2
      Case 1:19-cv-04560 Document 1 Filed 08/07/19 Page 3 of 11 PageID #: 3



                                             The Parties

        7.      Galderma is a Texas limited partnership whose ultimate owner is a corporation

organized under the laws of the State of Delaware and whose place of business is in the State of

Delaware. Galderma’s principal place of business is 14501 N. Freeway, Fort Worth, TX 76177.

        8.      Cherian is an individual who resides in the State of New York. Cherian is the

Chief Executive Officer of Jericho.

        9.      Jericho is a New York Corporation with its principal place of business at 340

Jericho Tpke., Syosset, New York 11791.

                                      Jurisdiction and Venue

        10.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332 because this suit is between citizens of different states and the amount in

controversy exceeds $75,000.

        11.     Venue lies in this District pursuant to 28 U.S.C. § 1391 (b), (c), and (d) because

Defendants reside and regularly conduct business in this District, their contacts with this District

are more significant than their contacts with the other districts in this state, and a substantial part

of the events giving rise to Galderma’s claims have occurred and are continuing to occur in this

District.

                              Facts Relevant to the Claims for Relief

Galderma’s CareConnect Program

        12.     Galderma, founded in 1981, is a skin care company located in Fort Worth, Texas.

Galderma’s mission is aimed at enhancing the quality of people’s lives by focusing on science-

based solutions for skin health. Galderma offers a variety of over the counter products, including

the well-known Cetaphil® and Proactiv® brands, to help protect, nourish, and enhance skin

health. Galderma also offers a variety of prescription products that treat, correct, and restore


                                                   3
     Case 1:19-cv-04560 Document 1 Filed 08/07/19 Page 4 of 11 PageID #: 4



issues with patients’ skin. Galderma’s prescription products include Capex Shampoo, Clobex

Spray, Epiduo Forte Gel, Mirvaso Gel, Oracea Capsules, Soolantra Cream, and Tri-Luma Cream.

       13.     In order to better serve patients using its prescription products, Galderma offers

all commercially-insured and uninsured patients use of the Galderma CareConnect program

(“CareConnect”). CareConnect is a free program that provides savings on the above-listed

Galderma Products when purchased at participating pharmacies. When using CareConnect,

insured patients often pay either $0 or $35 for their Galderma prescription. The discounted

pricing available to patients who use CareConnect is available on the CareConnect website at

https://www.galdermacc.com/pricing-information.

       14.     In practice, virtually all customers who purchase Galderma Products at

participating pharmacies use CareConnect, because the customer can download the CareConnect

Card on their phone or the pharmacy can easily download a CareConnect Card for the patient

during check-out and offer the patient significant savings.

       15.     When a pharmacy processes a transaction using CareConnect, it agrees to and

accepts the CareConnect Terms and Conditions (“CareConnect T&C”) available at

https://www.galdermacc.com/sites/default/files/pdf/TermsConditions.pdf.

       16.     Pursuant to the CareConnect T&C, all pharmacies who use the card agree to the

program rules set forth at www.galdermacc.com and the terms and conditions posted at

www.mckesson.com/mprstnc. McKesson Corp. (“McKesson”), a leading pharmaceutical

distributor, distributes Galderma Products and also administers CareConnect.

       17.     Because a pharmacy that accepts the CareConnect Card ostensibly paid full price

for the Galderma Product but only receives the discounted payment from the patient, the




                                                 4
     Case 1:19-cv-04560 Document 1 Filed 08/07/19 Page 5 of 11 PageID #: 5



pharmacy seeks reimbursement from the insured patient’s insurance company and Galderma.

Where a patient is uninsured, the pharmacy seeks reimbursement from only Galderma.

       18.     Pursuant to the CareConnect T&C, pharmacies processing transactions for

patients using CareConnect submit their reimbursement claims electronically through the

program administrator McKesson.

       19.     After those reimbursement claims are made, McKesson reimburses the pharmacy

on behalf of Galderma. The average reimbursement varies – because the patient may be

uninsured or insured – but can exceed $400 for a single prescription.

Jericho and Cherian’s Fraudulent Scheme

       20.     Jericho is a retail pharmacy owned and operated by Cherian, who is a pharmacist

licensed by New York State.

       21.     From at least 2016 through present, Jericho and Cherian have participated in

CareConnect.

       22.     From 2016 through 2019, Defendants submitted more than 836 CareConnect

reimbursement claims. During this time period, Defendants received in excess of $400,000 from

Galderma for CareConnect reimbursements.

       23.     Pursuant to the CareConnect T&C, Defendants may only submit a reimbursement

request when: they actually dispense a Galderma Product to the patient; for which a patient has a

valid prescription; the patient or pharmacy uses a CareConnect Card; and the Galderma Product

is covered by CareConnect.

       24.     During an audit by Galderma in the Spring of 2019, Defendants provided

Galderma with Jericho’s own internal purchase data for each Galderma Product covered by

CareConnect. Jericho’s internal purchase data shows that during the period of 2016 through




                                                5
     Case 1:19-cv-04560 Document 1 Filed 08/07/19 Page 6 of 11 PageID #: 6



2019, Jericho only purchased approximately 400 units of Galderma Products. Third-party “867

data” (a method of tracking sales in the drug industry) is consistent with Jericho’s internal data

and shows that Jericho only purchased approximately 450 units of Galderma Products during

that same time period.

          25.   Thus, while Defendants submitted in excess of 825 CareConnect reimbursement

claims from 2016 through 2019, Defendants could not have possibly sold more than the

approximately 450 units of Galderma Products that Jericho purchased during that same time

period. Accordingly, Defendants submitted hundreds of completely fraudulent reimbursement

claims.

          26.   For example, and more specifically, Defendants’ own data shows that during the

period of 2016 through 2019, they purchased 19 units of Oracea Capsules (2 in 2016, 4 in 2017,

5 in 2018, and 8 in 2019). However, during that same time period, Defendants sought

reimbursement for 66 purported sales of Oracea Capsules (1 in 2016, 25 in 2017, 27 in 2018, and

13 in 2019). Defendants’ fraudulent reimbursements claims for Oracea Capsules alone total

more than approximately $30,000.

          27.   Similarly, for example, Defendants reimbursement claims for Epiduo® Forte Gel

exceeded their purchases of that product by 2 units in 2016, 87 units in 2017, 72 units in 2018,

and 8 units in 2019. Each of those reimbursement claims is fraudulent because Defendants did

not purchase corresponding units of that Galderma Product. Galderma paid out more than

approximately $84,000 to Defendants as a result of these fraudulent reimbursement claims for

Epiduo Forte Gel.

          28.   Upon information and belief, in order to carry out this fraudulent scheme: (1)

Defendants submitted false information relating to a non-existent/phony prescription into their




                                                 6
      Case 1:19-cv-04560 Document 1 Filed 08/07/19 Page 7 of 11 PageID #: 7



pharmacy adjudication software; (2) such false information was then electronically transmitted to

a third party known as the “switch” 1; (3) the “switch” then indicated to Defendants the amount

that the insurance company would reimburse Defendants and/or what Galderma CareConnect

would reimburse Defendants and what any remaining balance would be paid by the patient upon

dispensing of the Galderma Product; (4) the ”switch” then transmitted the false information

entered by Defendants to the insurance company, if any, and McKesson (the administrator of

CareConnect), seeking reimbursement/payment from the insurance company and/or McKesson

for the dispensed Galderma Product. Payment was then processed from Galderma to

Defendants, through McKesson as administrator.

        29.      Defendants repeated this scheme for each Galderma Product covered by

CareConnect over the course of no later than 2016 through 2019 for each instance where

Defendants did not purchase a Galderma Product but sought reimbursement for such

unpurchased Galderma Product.

        30.      Upon information and belief, Cherian, pharmacist and CEO of Jericho pharmacy,

through his New York state licensed pharmacy submitted the fraudulent CareConnect

reimbursement claims described herein.

        31.      Defendants could not have sold products to their patient customers that

Defendants themselves never purchased.

        32.      Defendants’ submitted more than 400 fraudulent CareConnect reimbursement

claims. As a result of these fraudulent reimbursement claims, Galderma paid to Defendants

approximately $206,234 to which Defendants are not rightfully entitled.




1
    A network “switch” is a third-party provider that routes claims from a pharmacy to the payer.



                                                        7
     Case 1:19-cv-04560 Document 1 Filed 08/07/19 Page 8 of 11 PageID #: 8



                                 First Claim for Relief: Fraud

       33.     Galderma repeats the allegations contained in paragraphs 1 through 32 above.

       34.     As detailed above, Defendants made hundreds of false statements to McKesson,

and ultimately to Galderma, in the form of false CareConnect reimbursement claims.

       35.     Galderma and McKesson relied on Defendants’ false CareConnect reimbursement

claims to pay out reimbursements to Defendants from Galderma through McKesson.

       36.     By reason of the foregoing, Galderma has suffered, and will continue to suffer,

substantial damages, and Defendants have reaped substantial profits that total no less than

$206,234.

                         Second Claim for Relief: Breach of Contract

       37.     Galderma repeats the allegations contained in paragraphs 1 through 36 above.

       38.     By using CareConnect, Defendants agreed to be bound by the CareConnect T&C.

       39.     The CareConnect T&C require, among other things, that reimbursement claims

may only be made when a patient presents the CareConnect card and purchases a covered

Galderma Product.

       40.     Defendants breached the CareConnect T&C by submitting false reimbursement

claims for which Defendants did not dispense a Galderma Product and for which no patient

presented a CareConnect Card.

       41.     By reason of the foregoing, Galderma has suffered, and will continue to suffer,

substantial damages, and Defendants have reaped substantial profits.

                         Third Claim for Relief: Unjust Enrichment

       42.     Galderma repeats the allegations contained in paragraphs 1 through 41 above.




                                                8
      Case 1:19-cv-04560 Document 1 Filed 08/07/19 Page 9 of 11 PageID #: 9



        43.     Galderma and Defendants engaged in a business relationship in connection with

the CareConnect program.

        44.     Defendants have been wrongfully enriched through their improper use of

CareConnect.

        45.     Galderma has expended significant effort, time, and money to develop

CareConnect and has paid out significant reimbursements to Defendants for which they are not

entitled.

        46.     Defendants have unjustly retained the benefits of the use of CareConnect and

reimbursement payments to which they are not entitled.

WHEREFORE, Galderma respectfully requests that this Court enter judgment in its favor, and

against Defendants, as follows:

        (A)    Enjoining Cherian and Jericho and its officers, directors, agents, employees,

                successors, assigns and attorneys, and all other persons or entities in active

                concert or participation with Jericho who receive notice of the injunction by

                personal service or otherwise, from doing, aiding, causing or abetting the

                following:

               (i)     submitting reimbursement claims in connection with CareConnect or any

                       similar program offered by Galderma now or in the future; and

               (ii)    holding themselves out to the general public as participating in

                       CareConnect or any similar program offered by Galderma now or in the

                       future;

        (B)     Directing Defendants to notify all Jericho customers for whom Defendants

                submitted fraudulent CareConnect reimbursement claims that their identities and




                                                  9
Case 1:19-cv-04560 Document 1 Filed 08/07/19 Page 10 of 11 PageID #: 10



        CareConnect information was used by Defendants in connection with their

        fraudulent scheme;

  (C)   Directing Defendants to account for all Galderma Products they have sold and all

        reimbursement claims they have submitted to CareConnect;

  (D)   Directing Defendants to file with the Court and serve upon counsel for Galderma,

        within thirty (30) days after the entry of the injunctive relief requested in this

        Complaint, a written report, sworn to under oath, setting forth in detail the manner

        and form in which Defendants have complied with the injunction;

  (E)   Ordering Defendants to account for and pay to Galderma all profits derived by

        reason of Defendants’ acts alleged in this Complaint;

  (F)   Awarding Galderma all actual and consequential damages it has sustained as a

        result of Defendants’ actions;

  (G)   Awarding Galderma punitive damages;

  (H)   Awarding Galderma its costs of suit, including reasonable and necessary

        attorneys’ fees and expenses for the prosecution and appeal, if any, of this matter;

  (I)   Awarding Galderma pre-judgment and post-judgment interest on all sums

        awarded in the Court’s judgment; and

  (J)   Granting Galderma such other and further relief as this Court may deem just and

        proper.




                                          10
   Case 1:19-cv-04560 Document 1 Filed 08/07/19 Page 11 of 11 PageID #: 11



                                      JURY DEMAND

      Galderma hereby demands a trial by jury on all claims and issues triable by a jury.

Dated: August 7, 2019
                                                    HAYNES AND BOONE, LLP
                                                    Attorneys for Plaintiff Galderma L.P.


                                               By: s/Richard D. Rochford
                                                   Richard D. Rochford
                                                   Joseph Lawlor
                                                   Haynes and Boone, LLP
                                                   30 Rockefeller Plaza, 26th Floor
                                                   New York, New York 10112
                                                   (T) 212-659-4984
                                                   (F) 212-884-9572
                                                   richard.rochford@haynesboone.com
                                                   joseph.lawlor@haynesboone.com




                                              11
